Title: From Abigail Smith Adams to Julia Stockton Rush, 15 October 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



My dear Madam
Sept october 15th 1813

I should not so long have delayd to thank you for the freedom of your communications made to me in your Letter of Sep’br which were was an agreable proof of your Friendship, and a testimony that you considerd me what I really am your interested Friend, interested in all that communicates pleasure and happiness to the Bosom Friend & companion of him whose memory we cherish and whom we can never think of but with grateful affection
I repeate that I should not so long have delayd a replie, but that I waited untill I was able to comply with your request. I have through a Friend made inquiry for the Gentleman you name and have found him and received an assurances that any Letters I may commit to his care Shall be forwarded agreable to your request and direction. you will please to inclose them under cover to mr Adams, as you do your own to me & I will See that they are deliverd to mr Storer. it may be as well perhaps that they Should not be Sealed and if there is any expence attending them I will Setle it with him—your Son Richard has caught the Mantle of his Father—and writes, not with that equality of Years, but with the Respect of a Son to a Father, with freedom and confidence—I am always delighted with his Letters—I trace so much of the father in thought in expression in Soul, that it is a Spark lighted up from that pure fountain, and may it Shine more & more, untill its perfect day. I beg my dear Madam that you would not be backward in employing me in any way in which I can be of Service to you or any branch of your Family—I know and experience the difficulty of communicating with our absent Children and I am obliged to put the Phylanthroptry of our Enemies in requisition to give my Letters a passport to my Son. I have received Some polite attention from Sir John Shearbrook at Halifax in forwarding Some Letters from my Son in Russia taken in a Captured vessel Safely to us after having been opend and read in their Court of Admiralty—It is true they got no Secrets, but they obtaind Some wholesome truths respecting the conduct of the British Government towards America—at the Same time form Humane and Manly expressions of respect for the necessity of the war, and an ardent desire for its termination
I Shall always derive pleasure when informd from under your own hand, that you “enjoy health Peace and competence,” for virtue these are all thy own
affectionatly your Friend
A Adams